Title: To Thomas Jefferson from Francis Walker Gilmer, 26 December 1824
From: Gilmer, Francis Walker
To: Jefferson, Thomas


Dear Sir.
Richmond
26th Decr 1824.
I arrived here on saturday after a very fatiguing journey from New York, staying two days in Baltimore, & as many in Norfolk. I did not write to you after receiving your last letter because I hoped to see you before this.I find myself so weak & so much exhausted by the Steam boats, that I think it imprudent to try the stages to charlottesville. as soon however as I can bear the journey I shall have the pleasure to see you at Monticello.our books & apparatus have arrived at Baltimore.yours most trulyF. W. Gilmer